IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COLLEEN BUNDSCHUH,                :           No. 184 MAL 2022
                                  :
              Petitioner          :
                                  :           Petition for Allowance of Appeal
                                  :           from the Order of the
          v.                      :           Commonwealth Court
                                  :
                                  :
GWYNEDD VETERINARY HOSPITAL, INC. :
(WORKERS' COMPENSATION APPEAL     :
BOARD),                           :
                                  :
              Respondents         :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.